Order denying plaintiff’s application for alimony pendente lite and counsel fee reversed upon the law and the facts, with ten dollars costs and disbursements, and case remitted to the Special Term to determine the amount of alimony and counsel fee to be awarded to plaintiff during the pendency of the action. The judgment of the Municipal Court, in light of the issues there, brought the separation agreement to an end, with the result, nothing else appearing, that defendant’s ordinary duty to support his wife was revived. Public interest in the relationship underlies that conclusion. The papers before the court warranted an award of alimony .until the trial of the issues. (Randolph v. Field, 165 App. Div. 279,.282; Butler v. Butler, 206 id. 214.) Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur.